         Case 3:20-cv-03295-JSC Document 1 Filed 05/14/20 Page 1 of 9




 1 Margaret J. Grover (Bar No. 112701)
   GROVER WORKPLACE SOLUTIONS
 2 1300 Clay Street, Suite 600
   Oakland, California 94612
 3 Telephone: (510) 654-1678
   Email: mgrover@groverworkplacesolutions.com
 4
   Attorneys for Plaintiffs
 5 Clint White and Kathryn L. Lopez

 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8

 9

10
     CLINT WHITE AND KATHRYN L. LOPEZ,                       Case No. 4:20-cv-3295
11
                    Plaintiffs,                              COMPLAINT FOR DAMAGES AND
12                                                           EQUITABLE RELIEF FOR:
             vs.                                               1. BREACH OF FIDUCIARY DUTY;
13                                                             2. BREACH OF FIDUCIARY DUTY
   MANCINI’S SLEEPWORLD, INC., MARIE                              (ERISA);
14 HIGGINS, ADP PAYROLL                                        3. DENIAL OF BENEFITS;
   SERVICES, INC. and DOES 1 through 20,                       4. EQUITABLE RELIEF
15 inclusive,
                                                             REQUEST FOR TRIAL BY JURY
16                  Defendants.

17
            Plaintiffs Clint White and Kathryn L. Lopez hereby allege as follows:
18
                                                   PARTIES
19
            1.      Plaintiff Clint White is, and at all times mentioned herein was, a resident of the County
20
     of Contra Costa, California. Mr. White was the half-brother, best friend, and confidant of David James
21
     Lopez (“Decedent”).
22
            2.      Plaintiff Kathryn L. Lopez is, and at all times mentioned herein was, a resident of the
23
     County of Alameda, California. Ms. Lopez is married to Decedent’s father and has served in a parental
24
     role to Decedent for over 25 years.
25
            3.      Plaintiffs are informed and believe, and on that basis allege, that Defendant Mancini’s
26
     Sleepworld, Inc. is a corporation organized under the laws of the State of California and having its
27
     principal place of business in Livermore, California.
28

                                                         1
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:20-cv-03295-JSC Document 1 Filed 05/14/20 Page 2 of 9




 1          4.      Plaintiffs are informed and believe, and on that basis allege, that Defendant Marie

 2 Higgins is the Administrator of 401(k) accounts held for the benefit of employees of Mancini’s

 3 Sleepworld, Inc. Plaintiffs are informed and believe, and on that basis allege, that Defendant Marie

 4 Higgins is employed in Livermore, California.

 5          5.      Plaintiffs are informed and believe, and on that basis allege, that Defendant ADP

 6 Payroll Services, Inc. is a corporation organized under the laws of the State of Delaware and having its

 7 principal place of business in Roseland, New Jersey.

 8                                     JURISDICTION AND VENUE

 9          6.      This Court has subject matter jurisdiction pursuant to 29 U.S.C. §1132(e)(1). 19.

10          7.      Venue is proper in this district pursuant to ERISA, 29 U.S.C. §1132(e)(2) because

11 the breaches complained of occurred in this District, the 401(k) Plan at issue is administered in

12 this District, one of the Defendants has its principal place of business in this District, and both

13 Defendants conduct business in this District.

14                                      COMMON ALLEGATIONS

15          8.      Mr. White and Ms. Lopez are informed and believe, and on that basis allege, that

16 Decedent established a 401(k) retirement account, into which he deposited a portion of wages he

17 earned at Mancini Sleepworld, Inc. (the “Lopez 401(k) Account”).

18          9.      Mr. White and Ms. Lopez are informed and believe, and on that basis allege, that

19 Marie Higgins, Accounting Manager of Mancini’s Sleepworld, Inc. was one of the Administrators

20 responsible for managing the Mancini’s Sleepworld, Inc. 401(k) Plan and accounts therein, including

21 the Lopez 401(k) Account.

22          10.     Mr. White and Ms. Lopez are informed and believe, and on that basis allege, that all

23 funds in the Mancini’s Sleepworld, Inc. 401(k) Plan were held by ADP Payroll Services, Inc.

24 Mr. White and Ms. Lopez are further informed and believe, and on that basis allege, that ADP Payroll

25 Services, Inc. controlled the means of changing beneficiaries on the accounts included in the Mancini

26 Sleepworld, Inc. 401(k) Plan and disbursed funds from accounts held in Mancini Sleepworld, Inc.

27 401(k) Plan.

28          11.     Mr. White and Ms. Lopez are informed and believe, and on that basis allege, that

                                                        2
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:20-cv-03295-JSC Document 1 Filed 05/14/20 Page 3 of 9




 1 Decedent named one or both of them as beneficiary for the Lopez 401(k) Account, with the direction

 2 that all funds in the Lopez 401(k) Account would be used for the benefit of Decedent’s minor child.

 3          12.     In early July 2019, Decedent was hospitalized with a serious medical condition that left

 4 him incapacitated.

 5          13.     On or about July 15, 2019, Decedent died.

 6          14.     Mr. White and Ms. Lopez are informed and believe, and on that basis allege, that as a

 7 result of Decedent’s death, no person was authorized to change the beneficiary on the Lopez 401(k)

 8 Account.

 9          15.     Mancini Sleepworld, Inc. was promptly informed of Decedent’s incapacity and his

10 death.

11          16.     Mr. White and Ms. Lopez are informed and believe, and on that basis allege, that the

12 beneficiary on the Lopez 401(k) Account was changed after Decedent’s death.

13          17.     Mr. White and Ms. Lopez are informed and believe, and on that basis allege, that all

14 funds from the Lopez 401(k) Account were disbursed to Brandy LaRue after Decedent’s death.

15 Mr. White and Ms. Lopez are informed and believe, and on that basis allege, that a review of the Death

16 Certificate or other proof of death provided prior to the disbursement of the funds to Ms. LaRue would

17 have demonstrated that the beneficiary on the Lopez 401(k) Account was changed after Decedent’s

18 death.

19                                              COUNT ONE

20                              (FOR BREACH OF FIDUCIARY DUTIES)

21          18.     Mr. White and Ms. Lopez incorporate Paragraphs 1 through 17, above, as though fully

22 set forth herein.

23          19.     At all relevant times, Defendants were fiduciaries with respect to the Lopez 401(k)

24 Account, because they exercised authority and control respecting management or disposition of the

25 Lopez 401(k) Account. Defendants exercised authority and control over the Lopez 401(k) Account’s

26 assets by improperly accepting a change of beneficiary instruction after being informed of David

27 Lopez’s incapacity and subsequent death and by, thereafter, transferring all funds from the Lopez

28 401(k) Account to Brandy LaRue.

                                                        3
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:20-cv-03295-JSC Document 1 Filed 05/14/20 Page 4 of 9




 1          20.     This exercise of authority and control over the Lopez 401(k) Account’s assets, and the

 2 Defendants’ improper disbursement of the Lopez 401(k) Account’s funds, resulted in a breach of

 3 fiduciary duties owed to the rightful beneficiaries of the Lopez 401(k) Account.

 4          21.     By virtue of Defendants’ breaches of their fiduciary duties, the Lopez 401(k) Account

 5 and its rightful beneficiaries were damaged in an amount to be shown according to proof, plus lost

 6 earnings or interest thereon.

 7          22.     Mr. White and Ms. Lopez are informed and believe, and on that basis allege, that

 8 Defendants’ conduct in permitting the change of beneficiary for the Lopez 401(k) Account and

 9 distributing the funds from the Lopez 401(k) Account to a person not the rightful beneficiary was

10 malicious, oppressive or in reckless disregard of the rightful beneficiary’s rights.

11          Wherefore Mr. White and Ms. Lopez request entry of judgment against Defendants, and each

12 of them, as set forth below.

13                                               COUNT TWO

14                           (FOR BREACH OF FIDUCIARY DUTIES -ERISA)

15          23.     Mr. White and Ms. Lopez incorporate Paragraphs 1 through 17, above, as though fully

16 set forth herein.

17          24.     The Employee Retirement Income Security Act (ERISA), Section 404(a)(1)(A), 29

18 U.S.C. § 1104(a)(1)(a), provides that a fiduciary shall discharge his or her duties with respect to a plan

19 solely in the interest of the participants and beneficiaries and for the exclusive purpose of (i) providing

20 benefits to participants and their beneficiaries, and (ii) defraying reasonable expenses of administering

21 the plan.

22          25.     At all relevant times, Defendants were fiduciaries with respect to the Lopez 401(k)

23 Account pursuant to ERISA Sections 3(21)(A), 402, 29 U.S.C. §§ 1002(21)(A), 1102, because they

24 exercised authority and control respecting management or disposition of the Lopez 401(k) Account.

25 Defendants exercised authority and control over the Lopez 401(k) Account’s assets by improperly

26 accepting a change of beneficiary instruction after being informed of Decedent’s incapacity and

27 subsequent death and by, thereafter, instructing transferring all funds from the Lopez 401(k) Account

28 to Brandy LaRue.

                                                         4
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:20-cv-03295-JSC Document 1 Filed 05/14/20 Page 5 of 9




 1          26.      This exercise of authority and control over the Lopez 401(k) Account’s assets and the

 2 Defendants’ improper disbursement of the Lopez 401(k) Account’s funds resulted in a breach of

 3 fiduciary duties owed to the rightful beneficiaries of the Lopez 401(k) Account.

 4          27.      By virtue of Defendants’ breaches of their fiduciary duties, the Lopez 401(k) Account

 5 and its rightful beneficiaries were damaged in an amount to be shown according to proof, plus lost

 6 earnings or interest thereon.

 7          Wherefore Mr. White and Ms. Lopez request entry of judgment against Defendants, and each

 8 of them, as set forth below.

 9                                               COUNT THREE

10                                      (FOR DENIAL OF BENEFITS)

11          28.      Mr. White and Ms. Lopez incorporate Paragraphs 1 through 17, above, as though fully

12 set forth herein.

13          29.      ERISA Section502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), authorizes a participant or

14 beneficiary of a plan to bring a civil action to recover benefits due under the terms of the plan, to

15 enforce his or her rights under the terms of the plan, and to clarify his or her rights to future benefits

16 under the plan.

17          30.      A request has been made on behalf of the rightful beneficiaries of the Lopez 401(k)

18 Account, Mr. White and/or Ms. Lopez, for distribution of the funds in the Lopez 401(k) Account.

19          31.      A further request has been made on behalf of the rightful beneficiaries of the Lopez

20 401(k) Account, Mr. White and/or Ms. Lopez, for information regarding when the beneficiary was

21 changed and for any information regarding distribution of the funds in the Lopez 401(k) Account to a

22 person other than the rightful beneficiary.

23          32.      Defendants Mancini’s Sleepworld and Ms. Higgins have declined to provide

24 information regarding the effective date of the change of beneficiary or the identity of the person or

25 person(s) at ADP responsible for implementing the change in beneficiary and for authorizing the

26 distribution. Defendants Mancini’s Sleepworld and Marie Higgins have further declined to distribute

27 the funds to the rightful beneficiaries.

28          33.      By virtue of the failure to make distribution or to provide information, the Lopez

                                                         5
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:20-cv-03295-JSC Document 1 Filed 05/14/20 Page 6 of 9




 1 401(k) Account and its rightful beneficiaries were damaged in an amount to be shown according to

 2 proof, plus lost earnings or interest thereon.

 3          Wherefore Mr. White and Ms. Lopez request entry of judgment against Defendants, and each

 4 of them, as set forth below.

 5                                              COUNT FOUR

 6                                       (FOR EQUITABLE RELIEF)

 7          34.     Mr. White and Ms. Lopez incorporate Paragraphs 1 through 17, above, as though fully

 8 set forth herein.

 9          35.        Mr. White and    Ms. Lopez are entitled to equitable       relief under    ERISA

10 Section502(a)(3), including an order compelling Defendants to pay restitution in the form of a

11 wrongfully distributed benefits and interest thereon.

12          Wherefore Mr. White and Ms. Lopez request entry of judgment against Defendants as set forth

13 below.

14                                        REQUEST FOR RELIEF

15          Plaintiffs Clint White and Kathryn L. Lopez respectfully request entry of judgment as

16 follows:

17          1.      On Plaintiffs’ First, Second, and Third Claims for Relief, for judgment against

18 Defendants Mancini’s Sleepworld, Inc., Marie Higgins, and ADP Payroll Services, Inc. and in

19 favor of Plaintiffs Clint White and/or Kathryn Lopez in the amount of all funds wrongfully

20 distributed from the Lopez 401(k) account, together with interest thereon at the legal rate.

21          2.      On Plaintiffs’ First and Second Claims for Relief, for an award of punitive damages

22 against Defendants Mancini’s Sleepworld, Inc., Marie Higgins, and ADP Payroll Services, Inc.

23 and in favor of Plaintiffs Clint White and/or Kathryn Lopez in an amount sufficient to punish

24 Defendants and to deter future breaches of fiduciary duties and refusal to distribute funds.

25          3.      On Plaintiffs’ Fourth Claim for Relief, for an order compelling Defendants

26 Mancini’s Sleepworld, Inc., Marie Higgins, and ADP Payroll Services, Inc. to secure all funds in

27 the Lopez 401(k) Account and to disgorge them to the rightful beneficiary.

28

                                                       6
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 3:20-cv-03295-JSC Document 1 Filed 05/14/20 Page 7 of 9




 1         4.      On Plaintiffs’ Second through Fourth Claims for Relief, for an award of reasonable

 2 attorneys’ fees in favor of Plaintiffs Clint White and Kathryn Lopez.

 3         5.      On all Claims for Relief, for an award of costs of suit in favor of Plaintiffs Clint

 4 White and Kathryn Lopez.

 5         6.      That the Court award any additional relief it deems just and proper.

 6

 7 DATED: May 14, 2020                         GROVER WORKPLACE SOLUTION

 8

 9
                                               By:
10                                                   Margaret J. Grover
                                                     Attorneys for Plaintiffs
11                                                   CLINT WHITE AND KATHRYN L. LOPEZ
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       7
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:20-cv-03295-JSC Document 1 Filed 05/14/20 Page 8 of 9




 1                                REQUEST FOR TRIAL BY JURY

 2         Plaintiffs Clint White and Kathryn L. Lopez respectfully request a trial by jury of all issues

 3 so triable pursuant to Rule 38 of the Federal Rules of Civil Procedure.

 4 DATED: May 14, 2020                        GROVER WORKPLACE SOLUTION

 5

 6                                            By:
                                                    Margaret J. Grover
 7                                                  Attorneys for Plaintiffs
                                                    CLINT WHITE AND KATHRYN L. LOPEZ
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      8
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 3:20-cv-03295-JSC Document 1 Filed 05/14/20 Page 9 of 9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        9
                    COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
